DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6 are presented for examination.
Claims 1-2 are rejected.
Claims 3-6 are objected to.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims 1-6, in this application, are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “units”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
          Claim 1 recites, line 2, the limitation “…the device…” causing ambiguity, vagueness, and indefiniteness. Appropriate correction is required.     
                    
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MARTI et al. (US Pub. No.: 2015/0137998 A1: hereinafter “MARTI”).

          Consider claim 1:
                   MARTI teaches a notification device that notifies a driver of a host vehicle about information of an object around the host vehicle (See MARTI, e.g., “An audio processing system may selectively identify certain environmental sounds and playing back these sounds, or a representation of these sounds, in the vehicle's cabin. The audio processing system may filter the environmental sounds to identify a particular sound that matches an event such as a bouncing ball, squealing tires, footsteps, and the like…” of Abstract, ¶ [0013]-¶ [0014], and Figs. 1 elements 100-120, Fig. 3 steps 300-320, Fig. 4 steps 400-415, and Fig. 6 steps 600-625), the device comprising: an object detection unit configured to detect a position of the object (See MARTI, e.g., “…the system detects an external environment and recreates that environment inside the vehicle cabin in varying degrees. That is, selected aspects (e.g., selected sounds) of the external environment can be recreated with respect to frequency, amplitude, location, and the like…” of ¶ [0034], and Figs. 1 elements 100-120, Fig. 3 steps 300-320, Fig. 4 steps 400-415, and Fig. 6 steps 600-625) and a relative condition of the object with respect to the host vehicle, based on a detection result of an external sensor (See MARTI, e.g., “…To identify sounds of interest or relevant sounds, at block 310, the audio processing module filters the detected audio to isolate and evaluate the various sounds. For example, the ambient sounds may include sounds resulting from weather conditions (e.g., rain), engine noise, a child playing near the car, animals, and the like…” of ¶ [0025]-¶ [0029], and Figs. 1 elements 100-120, Fig. 3 steps 300-320, Fig. 4 steps 400-415, and Fig. 6 steps 600-625); a virtual sound source setting unit configured to set a virtual sound source around the driver, based on the detected position of the object (See MARTI, e.g., “…providing an alert and/or a masking sound to a vehicle's occupant…provide an alert to the user of an external event or a masking sound to generate one or more privacy zones within the vehicle…” of ¶ [0055]-¶ [0060], and Figs. 1 elements 100-120, Fig. 3 steps 300-320, Fig. 4 steps 400-415, and Fig. 6 steps 600-625); a sound output unit configured to output a notification sound to the driver (See MARTI, e.g., “…providing an alert and/or a masking sound to a vehicle's occupant…” of ¶ [0055]-¶ [0060], and Figs. 1 elements 100-120, Fig. 3 steps 300-320, Fig. 4 steps 400-415, and Fig. 6 steps 600-625); and a sound output control unit configured to output the notification sound from the sound output unit such that the driver identifies that the notification sound (See MARTI, e.g., “…provide an alert to the user of an external event or a masking sound to generate one or more privacy zones within the vehicle…” of ¶ [0055]-¶ [0060], and Figs. 1 elements 100-120, Fig. 3 steps 300-320, Fig. 4 steps 400-415, and Fig. 6 steps 600-625) in response to the relative condition has come from a direction of the set virtual sound source, based on the set virtual sound source and the relative condition (See MARTI, e.g., “…At block 320, the audio processing system plays back the selected audio (e.g., processed audio of the actual event or predetermined sound) into the interior of the vehicle using the speakers shown in FIGS. 1 and 2 as an alert to the occupant. In one embodiment, the audio processing module may output the sound from the speakers so the original direction of the event, relative to the vehicle, is preserved (e.g., left, right, front, rear, up, etc.)…” of ¶ [0033]-¶ [0034], ¶ [0055]-¶ [0060], and Figs. 1 elements 100-120, Fig. 3 steps 300-320, Fig. 4 steps 400-415, and Fig. 6 steps 600-625).

          Consider claim 2:
                   MARTI teaches everything claimed as implemented above in the rejection of claim 1. In addition, MARTI teaches wherein the virtual sound source setting unit is configured to move the virtual sound source based on at least one of the detected position of the object and a position of the object which is predicted based on the detected position of the object (See MARTI, e.g., “…provide an alert to the user of an external event or a masking sound to generate one or more privacy zones within the vehicle…” of ¶ [0055]-¶ [0060], and Figs. 1 elements 100-120, Fig. 3 steps 300-320, Fig. 4 steps 400-415, and Fig. 6 steps 600-625).       

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Further, the claimed subject matter of Claims 3-6 are not suggested or taught by the prior art on record either in singularity or combination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         Sano et al. (US Pub. No.: 2020/0090518 A1) teaches “An information processing device includes: a memory; and a processor coupled to the memory and configured to: detect an environment around a vehicle which is driven by a driver; generate a hazard list of an object to be a hazard based on the detected environment; detect a gaze of the driver; evaluate a risk regarding driving of the driver for each object included in the hazard list based on a frequency at which the object included in the hazard list is included in a field of view of the driver based on the detected gaze; and output drive assist information corresponding to the object with the evaluated risk that is equal to or larger than a threshold.”

          YOU et al. (US Pat. No.: 2018/0118107 A1) teaches “Disclosed are a vehicle and a control method thereof, and more particularly, a technique for imaging a pedestrian near a vehicle, acquiring location information of the pedestrian in real time, and outputting warning sounds in a direction in which the pedestrian is located on the basis of the acquired location information of the pedestrian. The vehicle includes an imaging device configured to capture an image of a pedestrian and acquire location information of the pedestrian, a controller configured to generate a control signal for outputting warning sounds in a direction in which the pedestrian is located based on the acquired location information of the pedestrian when the pedestrian is located within a 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/BABAR SARWAR/Primary Examiner, Art Unit 3667